﻿ 

1.	It is a privilege to congratulate you, Sir, on your election as President of the thirty-eighth session of the General Assembly. You bring to this high office impeccable qualifications, experience and wisdom. It is a tribute to Panama that one of its illustrious sons, a former Minister for Foreign Affairs and currently the Vice-President of its Government, now serves as President of the Assembly. Panama and the Philippines share a common historical heritage and strong ties of friendship. It is therefore with greater pleasure that we see you lead our deliberations.
2.	At the same time, we extend our congratulations to the outgoing President. Working under the pressure of serious international events, he discharged his duty with admirable dispatch and objectivity.
3.	We begin our deliberations under the shadow of a horrible disaster. The loss of the commercial airliner, KAL Flight 007, shot down under circumstances not satisfactorily explained, is a tragedy in human terms. What is undeniable is that the unarmed commercial plane was destroyed by missiles fired by Soviet military aircraft and that all its 269 innocent — I repeat, innocent passengers, of whom 24 were Filipinos, perished. My Government and people share the universal condemnation of and indignation over the loss of human lives, and we have formally asked for a full investigation to establish responsibility for the disaster. We have also asked for reparations to the families of the deceased.
4.	The tragedy has another dimension. It could aggravate tensions between the super-Powers. It is therefore a matter of serious concern to the Assembly. To prevent its repetition we suggest that the Assembly begin the study of new and binding international agreements to ensure the safety of commercial aviation in circumstances similar to those which befell the Korean airliner.
5.	This year has seen a sharp increase in the intensity and proliferation of conflict in the world. More than ever, the world Organization, through no intrinsic fault of its own, has been relegated to the sidelines in the very circumstances that it was created to moderate and resolve. This is not in keeping with the intent of the founders or in accordance with the will of the majority of the Members. It is brought about, rather, by the reluctance of a few States to acknowledge the will of the global community. It is, of course, these very conditions which led to the demise of the League of Nations.
6.	We are only too aware of the highly volatile situation in the region of the world where my country is located, where foreign troops continue to occupy Kampuchea. The international community has repeatedly called for a comprehensive political solution to the Kampuchean problem which will provide for the withdrawal of ail foreign forces and ensure respect for the sovereignty, independence, territorial integrity and neutral and non-aligned status of Kampuchea, as well as the right of the Kampuchean people to self-determination free from outside interference. My Government, in concert with other members of ASEAN, is firmly committed to the restoration of a stable and lasting peace in the region based on the real independence of the Kampuchean people. The countries members of ASEAN have therefore issued an appeal for Kampuchean independence which has been circulated to the members of the General Assembly	My country places considerable
hope in the future of the coalition headed by Samdech Norodom Sihanouk as President. The international community has recognized this coalition as the legitimate representative Government of this sad and decimated country. A chain of events that will be positive for the peace, freedom and neutrality of South-East Asia can follow the restoration of Kampuchea to the Kampuchean people. We believe that the international community must renew and redouble its efforts to achieve that result.
7.	In Afghanistan, the international community is similarly called upon to undertake fresh efforts to restore the legitimate right of the people of Afghanistan freely to determine their own destiny. The intensified activities of the foreign troops there suggest that they are in Afghanistan to stay. The Assembly cannot, on the basis of the principles which are its reason for being, accept this intolerable situation. The failure to make headway on the Afghanistan problem is all the more regrettable in view of the exemplary efforts of the special representative of the Secretary-General, our able Mr. Diego Cordovez, to promote a meeting of minds at the Geneva conference. In the middle of this year, progress was achieved only to founder on the rock of technicalities which have their real basis in lack of confidence and political will.
8.	In another part of the world, the visit of the Secretary-General to Namibia and South Africa last month, under a mandate from the Security Council, defined the basic problems which impede agreement on the steps which could lead to the independence of Namibia. The question is whether South Africa genuinely wants a solution. In its view, Namibia is not the problem; the problem is Angola. Yet it is clear that the security problems of both South Africa and Angola are not necessarily resistant to solution. In the view of my Government, further progress on the question of Namibia can be achieved only when South Africa recognizes its larger responsibility for the peace of the whole of southern Africa, of which it is an integral part.
9.	If there is an area of the world pre-eminently on the minds of all members of the world community, it is the Middle East, including the situation in Lebanon. We can recall many years, even decades, of relative harmony and peace in a prosperous Lebanon. One of the root causes of the turmoil which has destroyed the political balance in what had been a peaceful country is the unresolved problem of the future of the Palestinian people. Lebanon's invasion by Israel has now led to the direct involvement of major Powers in the area. The most immediate need, in our view, is for a cease-fire and the cessation of hostilities throughout Lebanon. We rejoice that such a cease-fire has been achieved and we join in the hope of the Secretary of State, Mr. Shultz, that the fact will force Syria and Israel to follow suit. The efforts of the United Nations to deploy, at a minimum, observer teams should continue to be supported, and the goal remains the withdrawal of all unauthorized non-Lebanese forces. At an appropriate time it would also be highly desirable to replace the remaining non-Lebanese forces with a United Nations peace-keeping presence, while the Government of Lebanon consolidates its role and the democratic political balance is restored. We were happy to read the statement of the Foreign Minister of Saudi Arabia today, when he said that an agreement had been reached for a cease-fire in Lebanon, ending the war and starting a national dialogue. What has been secured is a great achievement. We appeal to all our Lebanese brothers to go beyond the bloodshed and the hatred in order to resume the building of Lebanon.
10.	The Middle East, however, will not cease to be a seed-bed of conflict until the right of the Palestinian people to self-determination—including its right to establish an independent State in Palestine—and the rights of all States in the region, including Israel, to a secure existence within internationally recognized borders are assured.
11.	If the Middle East remains a dangerous flash-point for global conflict and possibly for nuclear war, the accumulation of weapons designed for such a war also continues to accelerate.
12.	Is there anything new to be said about the arms race? Each year we rehearse the frightful statistics, the wasteful sums spent on the arms race, both conventional and nuclear, which could have been better used for economic development.
13.	The United States has something like 9,500 warheads in its strategic arsenal, while the USSR disposes of 7,700. Two or three hundred are generally regarded as sufficient to devastate either nation. The USSR has about 13,000 smaller nuclear explosives, each much larger than the bomb dropped on Hiroshima in the Second World War, while the United States has a tactical arsenal of about 20,000 smaller weapons.
14.	The number of resolutions on disarmament adopted last year is a measure both of the concern felt in the international community and of the effort we have made year after year to elicit positive action from the two major protagonists. In the past 20 years the major Powers have not cared to complete a comprehensive test ban, a modest first step in slowing down the nuclear arms race. It is both unconscionable and unthinkable that not even this small step has been achieved.
15.	The most needed step now is an immediate moratorium on the development and production of new strategic nuclear weapons systems.
16.	I take some hope from the newer directions which are beginning to emerge in the Disarmament Commission and other bodies of the Organization. The concept of common security developed in the report of the Independent Commission on Disarmament and Security Issues  parallels a concern which I have long expressed. I am convinced that a search for security is bound by its very emphasis to be more fruitful than a search for disarmament per e. As Chairman of the Group of Experts on the Relationship between Disarmament and International Security, I have pointed out that States have chosen to emphasize the pursuit of arms limitation and disarmament without examining how security is to be provided in the absence of national arms and armies.
17.	The Secretary-General, in his report of a year ago, strongly stressed the ways in which the United Nations and its Members were failing to live up to their responsibilities, especially in the field of the maintenance of international peace and security. We fully shared his view then, as we do now. The world Organization is principally afflicted by the indifference of some of its significant Members.
18.	With the twenty-fifth anniversary of the United Nations a major effort was begun to enhance the capabilities of the United Nations in the light of the manifold changes which had taken place in the world since its founding. The major focus for this effort has solidified in the 47-nation Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization. During the course of its existence the Special Committee has produced the most substantial study on ways to improve the United Nations that has so far been developed. Most of the members of the Committee have contributed their best efforts to this end.
19.	At its previous session, the General Assembly adopted the Manila Declaration on the Peaceful Settlement of International Disputes, a major achievement of the Special Committee. Based on the urgency lent to the work of the Special Committee by the report of the Secretary-General, we were optimistic that further significant results would be forthcoming from that Committee. Unfortunately such has not been the case. The session of the Committee during this year has been a disappointing and disheartening one, despite the best efforts of its able Chairman, Mr. Nabil El-Araby of Egypt. We are gratified, of course, that discussion on a joint proposal by Romania and the Philippines on the establishment of a permanent United Nations commission for mediation, conciliation and good offices has begun, and we look forward to further elaboration of this proposal.
20.	The world economy is in disarray. Despite signs of limited progress, large portions of the earth are in the deadly grip of poverty. Yet we accept the principle that interdependence is not an option but a fact. It involves mutuality of interests and commonly derived solutions. Where these new realities are resisted, a malfunction in the infrastructure of the world economy inevitably develops. Withheld participation leads to imbalance and inequities.
21.	The thirty-seventh session of the General Assembly was extended until 19 September in a desperate effort to launch global negotiations on international economic co-operation. That it failed is symptomatic of the malaise characterizing this aspect of international relations.
22.	The results of the sixth session of the United Nations Conference on Trade and Development are a further sign of such malaise. That meeting, begun with bright promise when the developing countries, in their meetings at New Delhi and Buenos Aires, decided to approach the session of the Conference held at Belgrade with an expressed willingness to co-operate. The lack of significant results has left us with a bitter aftertaste.
23.	We have no magic recipes for ending the impasse, but my Government will continue to contribute its modest share to every effort to overcome those problems. It was in this spirit that we proposed last year the inclusion in the agenda of an item entitled "New international human order: moral aspects of development". We believe that the establishment of a moral framework for economic co-operation provides an important key to the promotion of the inevitable just international economic co-operation. I hope that together we can elaborate a new international human order for economic co-operation.
24.	We look with favor on the joint proposal submitted by the delegations of Malaysia and Antigua and Barbuda on consideration of the question of Antarctica. A study of this subject should enhance understanding of that largely unknown continent. We believe that the destiny of Antarctica is a matter of universal concern and should not be left in the hands of a few States only.
25.	As I leave this rostrum, I wish to pay a tribute to the Secretary-General, who has brought to his office a refreshing candor, as well as the courage of his convictions. He has provided us with lucid insights into the problems besetting the world. At the thirty-seventh session of the General Assembly, he asked Member States to redouble their efforts to solve their differences, and at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, at New Delhi in March, he reminded us that the United Nations should be developed more as a forum for negotiations and agreements and less as a place of confrontation and debate. In his report to the current session, he outlines the various issues confronting the Assembly and calls for a recommitment to the Charter because, "With an objective as elusive and as vital as the preservation of peace, a sense of shared purpose and direction is imperative."
26.	In conclusion, I should like to quote from a speech delivered by General Omar Bradley in 1957. General Bradley was of course an American and his words were addressed to his fellow Americans, but they retain, a generation later, perfect relevance to the problems of our time and address all citizens of the world. He said:
"The central problem of our time ... is how to employ human intelligence for the salvation of mankind. It is a problem we have put upon ourselves.
"If I am sometimes discouraged, it is not by the magnitude of the problem but by our colossal indifference to it. I am unable to understand why ... we do not make greater, more diligent and more imaginative use of reason and human intelligence in seeking an accord and compromise which will make it possible for mankind to control the atom and banish it as an instrument of war.
"Unless we soon get started, it may be too late . . . Time is running against us, and it is running against us with the speed of Sputnik."
I leave you with this food for thought.
